Judgment unanimously reversed on the law without costs and petition dismissed. Memorandum: Supreme Court erred in granting the petition and annulling the determination of respondent to deny petitioner’s application for an on-premises liquor license. From our review of the record, we conclude that the determination of respondent to deny petitioner the license was a reasonable exercise of its discretion (see, Matter of Zito v State Liq. Auth., 86 AD2d 959; see generally, Matter of Sled Hill Cafe v Hostetter, 22 NY2d 607, 612-613). (Appeal from Judgment of Supreme Court, Niagara County, Mintz, J. — CPLR art 78.) Present — Denman, P. J., Pine, Wesley, Balio and Davis, JJ.